Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4 are objected to because of the following informalities: 
Claim 2, the Examiner suggests changing to “… based on the information carried by the transmission [[(06)]].”  claims 3-4 are objected for the same reason as stated above.
Appropriate corrections are required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 23, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet (US 20160050658) in view of Webb (US 20150229444), and further in view of Zhang (US 20160269153)
With respect to independent claims:
Regarding claims 1/23/31, Tabet teaches A method of wireless communication comprising: 
transmitting a data block ([0083 and Fig.6], “the UE may send data (e.g., first information) via an UL transmission using RV 0 at time zero corresponding to TTI (0).”); 
transmitting, continuously, a redundancy version or versions of the data block ([0083], “the UE may send the data using a different redundancy version. The UE may then proceed to periodically send the remaining transmissions of the bundle every X ms.”); 
receiving a transmission, the transmission carrying information ([0084], a feedback message, “the eNB may send an acknowledge (ACK) or negative acknowledge (NACK) message.”); 
ceasing the transmitting, continuously, the redundancy version or versions of the data block in response to the receiving the transmission ([0084], “the UE may not perform retransmission of the UL transmission in response to receiving a NACK.”).
However, Tabet does not specifically disclose alternatively; transmitting an additional redundancy version of the data block with an adjusted transmission scheme based on the information carried by the transmission.
In an analogous art, Webb discloses transmitting an additional redundancy version of the data block ... based on the information carried by the transmission ([0013], “if the base station is unable to decode the TB from the transmission it will communicate a NACK to the UE. On receipt of a NACK the HARQ process causes a retransmission of the TB using RV2 to be made.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify additional RV as taught by 
However, the combination of Tabet and Webb does not teach an adjusted transmission scheme based on the information carried by the transmission.
In an analogous art, Zhang teaches an adjusted transmission scheme based on the information carried by the transmission ([0043], “when a NACK message is received, decrease the MCS value of the subsequent subframe, schedule the retransmitted data of the HARQ process.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission scheme as taught by Zhang. The motivation/suggestion would have been because there is a need to transmit subsequent data effectively. 

With respect to dependent claims:
Regarding claims 3/25, Zhang teaches the adjusted transmission scheme comprising an adjusted modulation and coding scheme ([0043], “when a NACK message is received, decrease the MCS value of the subsequent subframe, schedule the retransmitted data of the HARQ process.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission scheme as taught by Zhang. The motivation/suggestion would have been because there is a need to transmit subsequent data effectively. 

Claims 2, 4, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet in view of Webb and Zhang, and further in view of Atarashi (US 20090175369).
Regarding claims 2/4/24/26, Atarashi teaches the adjusted transmission scheme comprising an adjusted frequency resource for transmission ([0103], “the base station transmits a retransmission request signal (NACK) to the mobile station. When the mobile station receives the retransmission request signal ( NACK) again, the mobile station changes the frequency allocation position.”).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Tabet to specify adjusting transmission resource as taught by Atarashi. The motivation/suggestion would have been because there is a need to improve transmission efficiency. 
.
Response to Arguments
Applicant’s arguments with respect to claims 1-31 filed on 08/11/2021 have been considered but are moot because the new ground of rejection in instant Office action does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the Applicant’s arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIREN QIN/Examiner, Art Unit 2411